ORDER
PER CURIAM.
Jerome Jones (“Movant”) appeals the judgment of the motion court denying his Rule 29.15motion without an evidentiary hearing. In his two points on appeal, Movant argues the motion court clearly erred in denying his claims without an evidentiary hearing as: (1) his trial counsel was ineffective for failing to challenge the State’s race-neutral explanations for its peremptory strikes of three African American venire members; and (2) his appellate counsel was ineffective for failing to assert on appeal that the trial court erred in overruling his motion to suppress his statements to the police.
*245We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).